Citation Nr: 0601591	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2002 and April 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied service connection for 
hearing loss, tinnitus, and diabetes mellitus.  The veteran 
perfected an appeal of these determinations to the Board.

In May 2005, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  At the 
hearing, the Veteran's Law Judge held the record open for 60 
days in order to allow the veteran time to submit additional 
evidence.  Additional evidence was not submitted within the 
allotted time period. The Board will therefore consider the 
veteran's case with current evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In May 2005 argument before the Board, the veteran identified 
pertinent outstanding records relevant to the veteran's 
claims that have not been associated with the veteran's file.  
These include records from the Marine Corp Data Processing 
Center in DaNang, Vietnam, showing that the veteran signed in 
and out of this facility when performing his duties as a 
courier transporting computer tapes for analysis.  In 
addition, as a part of these duties, the veteran stated that 
he flew from Kadena Air Force Base, Okinawa, to DaNang aboard 
C-130 or C-141 air transport flights and that for each flight 
he signed a manifest listing the combined weight of himself 
and his courier satchel.  The veteran states that the records 
created by the flight manifests and the DaNang Data 
Processing Center would confirm that he set foot in the 
Republic of Vietnam for purposes of his claim of entitlement 
to service connection for diabetes mellitus due to Agent 
Orange exposure. 

In addition, with respect to his claims of entitlement to 
service connection for hearing loss and tinnitus, the veteran 
states that he was treated twice at the Kuwi Army Hospital in 
Okinawa for an ear condition sometime during the fall of 
1971.  And the veteran also noted that he was treated at the 
Wadsworth VA Medical facility in Los Angeles.

Based on the foregoing, the Board finds that this matter must 
be remanded for further development.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
these outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that the veteran was afforded a 
VA examination in July 2002 in connection with claims for 
hearing loss and tinnitus.  The examiner noted that the 
veteran was exposed to noise in service consisting of several 
days of firing at the target range using multiple types of 
weapons without ear protection.  The examiner specifically 
found that the time of exposure was just over a few days 
during one week.  Based on this finding, the examiner opined 
that the limited noise exposure in service, it was not likely 
that his hearing loss and tinnitus are related to his 
service.  The veteran, in his testimony before the board in 
May 2005, however, stated that, rather than only a few days 
of exposure, he was spent approximately six to eight hours a 
day for four weeks on the rifle range in basic training 
without ear protection, and that he also spent an additional 
month or so in infantry training with exposure to machine gun 
fire, rocket launchers and hand grenades for approximately 
four to six hours per day, also without ear protection.   The 
veteran also testified that his work with computers in the 
service also exposed him to noise.  In this regard, the 
veteran noted for the record that the old card reading 
computers were very large and noisy and, when they ran, it 
was hard to hear.  

Based on the foregoing, the veteran urges that an additional 
opinion should be sought regarding whether the veteran's 
noise exposure in service, as related by the veteran in his 
testimony before the Board, was sufficient to cause his 
current audiological conditions.  Also, additional medical 
records associated with the claims file, may shed additional 
light on the veteran's conditions and may impact the 
evaluation.  

The Board therefore concludes that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the July 2002 examination report 
(or a suitable substitute if that examiner is unavailable), 
for the purpose of preparing an addendum that addresses 
whether the veteran's current hearing loss and tinnitus are 
related to or had their onset during service.  Specifically, 
the examiner should comment on whether the veteran's exposure 
to noise in service, as related in his testimony before the 
Board in May 2005, resulted in his current hearing loss and 
tinnitus.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for diabetes mellitus, hearing loss, and 
tinnitus.  This should specifically 
include examination and treatment records 
for the veteran from the Kuwi Army 
Hospital in Okinawa, dated between 
September and November 1971, and for the 
Wadsworth VA Medical facility in Los 
Angeles since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  The RO should contact the appropriate 
service department or records custodian 
and request records of the Marine Corp 
Data Processing Center in DaNang, 
Vietnam, dated from May 1971 to August 
1972, showing that the veteran signed in 
and out of this facility when performing 
his duties as a courier transporting 
computer tapes for analysis.  In 
addition, the RO should request the 
flight manifests for flights from Kadena 
Air Force Base, Okinawa, to DaNang, 
Republic of Vietnam, for C-130 or C-141 
air transport flights, dated between May 
1971 and August 1972.  If the RO is 
unable to locate these records, the RO 
must inform the veteran of the results of 
the requests.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2002 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current hearing 
loss and tinnitus are related to or had 
their onset during service.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hearing loss and tinnitus found to be 
present.  If the examiner diagnoses the 
veteran as having hearing loss or 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disabilities were caused by or had their 
onset during service.  Specifically, the 
examiner should comment on the veteran's 
May 2005 testimony before the Board 
indicating significantly more exposure to 
noise in service than was indicated in 
the July 2002 VA examination report. The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


